                 UNITED STATES DISTRICT COURT
                          for the Eastern District of Wisconsin

CARL BARRETT,

                    Plaintiff,

v.
                                                          Case No. 20cv01128
ARMOR CORRECTIONAL HEALTH CARE INC.,
MERCY MAHAGA, MAHEDA GONE, TOWNES,
MAJOR EVANS, MONTOYS, VELEZ AND MCCOY,

                    Defendants.

                                 PROTECTIVE ORDER

The Court finds that exchange of sensitive information between or among the parties
and/or third parties other than in accordance with this Order may cause unnecessary
damage and injury to the parties or to others. The Court further finds that the terms
of this Order are fair and just and that good cause has been shown for entry of a
protective order governing the document bearing the title, “Armor Correctional
Health Services, Inc. Policy and Procedures Milwaukee County Jail 2015” and
“Milwaukee County Jail Policy and Procedure Binder Location Log” for 2017.

       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and
Civil L. R. 26(e):

       (A) DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
INFORMATION. Designation of information under this Order must be made by
placing or affixing on the document or material, in a manner that will not interfere
with its legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

             (1)    One who produces information, documents, or other material may
      designate them as “CONFIDENTIAL” when the person in good faith believes
      they contain confidential medical, financial, personally identifiable,
      institutional security, employment, and other related sensitive information.

             (2)    One who produces information, documents, or other material may
      designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith
      believes that they contain confidential medical, financial, personally
      identifiable, institutional security, employment, and other related sensitive
      information that requires protection beyond that afforded by a
      “CONFIDENTIAL” designation.

                                           1

       Case 2:20-cv-01128-WCG Filed 04/09/21 Page 1 of 5 Document 51
             (3)   Except for information, documents, or other materials produced
      for inspection at the party’s facilities, the designation of confidential
      information as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” must be
      made prior to, or contemporaneously with, their production or disclosure. In
      the event that information, documents or other materials are produced for
      inspection at the party’s facilities, such information, documents, or other
      materials may be produced for inspection before being marked confidential.
      Once specific information, documents or other materials have been designated
      for copying, any information, documents or other materials, containing
      confidential information will then be marked confidential after copying but
      before delivery to the party who inspected and designated them. There will be
      no waiver of confidentiality by the inspection of confidential information,
      documents, or other materials before they are copied and marked confidential
      pursuant to this procedure.

             (4)   Portions of depositions of a party’s present and former officers,
      directors, employees, agents, experts, and representatives will be deemed
      confidential only if designated as such when the deposition is taken or within
      30 days of receipt of the deposition transcript.


If a party inadvertently produces information, documents, or other material
containing “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” information without
marking or labeling it as such, the information, documents, or other material shall
not lose its protected status through such production and the parties shall take all
steps reasonably required to assure its continued confidentiality if the producing
party provides written notice to the receiving party within 10 days of the discovery of
the inadvertent production, identifying the information, document or other material
in question and to the corrected confidential designation.

       (B) DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents or other material designated as “CONFIDENTIAL” or
“ATTORNEYS’ EYES ONLY” under this Order must not be used or disclosed by the
parties or counsel for the parties or any persons identified in subparagraphs (B)(1)
and (2) below for any purposes whatsoever other than preparing for and conducting
the litigation in which the information, documents or other material were disclosed
(including appeals). The parties must not disclose information, documents, or other
material designated as confidential to putative class members not named as plaintiffs
in putative class litigation unless and until one or more classes have been certified.
Nothing in this Order prohibits a receiving party that is a government agency from
following its routine uses and sharing such information, documents or other material
with other government agencies or self-regulatory organizations as allowed by law.


                                          2

        Case 2:20-cv-01128-WCG Filed 04/09/21 Page 2 of 5 Document 51
       (1)   CONFIDENTIAL INFORMATION. The parties and counsel for
the parties must not disclose or permit the disclosure of any information,
documents or other material designated as “CONFIDENTIAL” by any other
party or third party under this Order, except that disclosures may be made in
the following circumstances:

            (a)     Disclosure may be made to employees of counsel for the
      parties or, when the party is a government entity, employees of the
      government, who have direct functional responsibility for the
      preparation and trial of the lawsuit. Any such employee to whom counsel
      for the parties makes a disclosure must be advised of, and become
      subject to, the provisions of this Order requiring that the information,
      documents, or other material be held in confidence.

              (b)   Disclosure may be made only to employees of a party
      required in good faith to provide assistance in the conduct of the
      litigation in which the information was disclosed who are identified as
      such in writing to counsel for the other parties in advance of the
      disclosure of the confidential information, documents or other material.
            (c)    Disclosure may be made to court reports engaged for
      depositions and those persons, if any, specifically engaged for the limited
      purpose of making copies of documents or other material.


Before disclosure to any such court reporter or person engaged in making
copies, such reporter or person must agree to be bound by the terms of this
Order.

       (d)    Disclosure may be made to consultants, investigators, or experts
(collectively “experts”) employed by the parties or counsel for the parties to
assist in the preparation and trial of the lawsuit. Before disclosure to any
expert, the expert must be informed of and agree to be subject to the provisions
of this Order requiring that the information, documents, or other material be
held in confidence.

       (e)  Disclosure may be made to deposition and trial witnesses in
connection with their testimony in the lawsuit and to the Court and the Court’s
staff.

       (f)   Disclosure may be made to persons already in lawful and
legitimate possession of such CONFIDENTIAL information.




                                    3

 Case 2:20-cv-01128-WCG Filed 04/09/21 Page 3 of 5 Document 51
       (2) ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel
for the parties must not disclosure or permit the disclosure of any information,
documents, or other material designated as “ATTORNEYS’ EYES ONLY” by any
other party or third party under this Order to any other person or entity, except that
disclosures may be made in the following circumstances:

              (a)    Disclosure may be made to counsel and employees of counsel for
      the parties who have direct functional responsibility for the preparation and
      trial of the lawsuit. Any such employee to whom counsel for the parties makes
      a disclosure must be advised of, and become subject to, the provision of this
      Order requiring that the information, documents or other material be held in
      confidence.

            (b)    Disclosure may be made to court reports engaged for depositions
      and those persons, if any, specifically engaged for the limited purpose of
      making copies of documents or other material. Before disclosure to any such
      court reporter or person engaged in making copies, such reporter or person
      must agree to be bound by the terms of this Order.

                    (c)    Disclosure may be made to consultants, investigators, or
             experts (collectively “experts”) employed by the parties or counsel for the
             parties to assist in the preparation and trial of the lawsuit. Before
             disclosure to any expert, the expert must be informed of and agree to be
             subject to the provisions of this Order requiring that the information,
             documents, or other material be held in confidence.

                   (d)    Disclosure may be made to deposition and trial witnesses
             in connection with their testimony in the lawsuit and to the Court and
             the Court’s staff.

                    (e)   Disclosure may be made to persons already in lawful and
             legitimate possession of such ATTORNEYS’ EYES ONLY information.

      (C) MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information, documents, or
other material designated as confidential that are received under this Order secure
within their exclusive possession and must place such information, documents or
other material in a secure area.

            (1)    All copies, duplicates, extracts, summaries, or descriptions
      (hereinafter referred to collectively as “copies”) of information, documents, or
      other material designated as confidential under this Order, or any portion
      thereof, must be immediately affixed with the words “CONFIDENTIAL” or
      “ATTORNEYS EYES ONLY” if not already containing that designation.


                                           4

        Case 2:20-cv-01128-WCG Filed 04/09/21 Page 4 of 5 Document 51
             (2)    To the extent that any answers to interrogatories, transcripts of
      depositions, responses to requests for admissions, or any other papers filed or
      to be filed with the Court reveal or tend to reveal information claimed to be
      confidential, these papers or any portion thereof must be filed under seal. If a
      Court filing contains information, documents, or other materials that were
      designated “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” by a third
      party, the party making the filing shall provide notice of the filing to the third
      party.

       (D) CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party
or interested members of the public may challenge the designation of confidentiality
by motion. The designating party bears the burden of proving that the information,
documents, or other material at issue are properly designated as confidential. The
Court may award the party prevailing on any such motion actual attorney fees and
costs attributable to the motion.

        (E) CONCLUSION OF LITIGATION. At the conclusion of the litigation,
a party may request that all information, documents or other material not filed with
the Court or received into evidence and designated as “CONFIDENTIAL” or
“ATTORNEYS’ EYES ONLY” under this Order must be returned to the originating
party or, if the parties so stipulate, destroyed, unless otherwise provided by law.
Notwithstanding the requirements of this paragraph, a party may retain a complete
set of all documents filed with the Court, subject to all other restrictions of this Order.
Specifically, with respect to medical/health information, this Order requires the
return to the producing party or destruction of the protected medical/health
information (including all copies made) at the end of the litigation or proceeding.




      Dated at Green Bay, Wisconsin this 9th day of April, 2021.




                                                       s/ William C. Griesbach______
                                                       William C. Griesbach
                                                       United States District Judge




                                            5

        Case 2:20-cv-01128-WCG Filed 04/09/21 Page 5 of 5 Document 51
